DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.
Applicant's election with traverse of Group I (claims 1 – 14) in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that the groups are not distinct and there is no search burden.  This is not found persuasive because the composition and the coating method and the coated wiper blades are classified differently and require separate searches which is burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 8, 10, 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Kyung Jae (KR 20200048210A)
In regards to claim 1, Lee teaches a solid lubricant coating layer formed by a coating composition a solvent, binder such as polyurethane (i.e., resin) at 5 to 60%, solid lubricant such as graphite, graphene or boron nitride at 5 to 20%, an additive at from 0.5 to 15% and a solvent at from 15 to 88% which overlaps the claimed limitations [0044 – 0046].
In regards to claim 2, Lee teaches the composition comprising polyurethane resin binder as previously stated.
In regards to claim 3, Lee teaches the composition having the claimed limitation as previously stated.
In regards to claim 4, Lee teaches the composition having a solid lubricant which can be solely graphene.  In example 1, only one solid lubricant (PTFE) is used.  In Example 2, two solid lubricants (PTFE and carbon black) are used.  In Example 4, three solid lubricants (PTFE, MoS2 and graphite) are used.
In regards to claim 5, Lee teaches the composition having the solid lubricant of the claim.
In regards to claims 6 – 8, Lee teaches the composition which can comprise graphene, graphite or boron nitride etc., as solid lubricant and thus combinations of two or more would be useful for use as solid lubricants at equal amounts.  According to KSR, combinations of ingredients useful for the same purpose to be used for the same purpose is obvious.  For instance, in example 2, two solid lubricants are used at ratios of 8:3, and in example 4, three solid lubricants are used at ratios of 8:7:2.  Since all of the solid lubricants are known equivalents, any combination of the solid lubricants can be used in the recited ratios with a reasonable expectation of success.  The ratios provide percentages overlapping the claimed range.
In regards to claims 10, 12 – 14, Lee teaches the composition having the claimed limitations as previously stated.  The presence of the pigment is optional and thus its absence provides the claimed limitation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of copending Application No. 16/898,616 in view of Xiong et al. (CN110682515). The copending application teaches composition for wiper blades comprising 9 to 21% of solid lubricants such as graphite, silicone rubber powder, silicone resin powder, boron nitride (i.e., in amounts of from 10 to 15%), pigment etc., an organic solvent at from 75 to 88%, 2 to 9% of binder and 0.5 to 3% of an additive.  While there is no specific teaching of graphene, Xiong teaches wiper blade coating composition comprising graphite or graphene, thus in view of Xiong the use of graphene which in the composition of the copending application would have been obvious (abstract).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771